                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                      (at Ashland)

  RANDUFF HARDIN,                                   )
                                                    )
          Plaintiff,                                )         Civil Action No. 0:19-CV-105-CHB
                                                    )
  v.                                                )
                                                    )    ORDER GRANTING MOTION FOR
  COMMISSIONER OF SSA,                              )     ENTRY OF JUDGMENT WITH
                                                    )             REMAND
          Defendant.                                )

                                        ***   ***       ***    ***
        This matter is before the Court on the Commissioner’s Motion for Entry of Judgment

with Remand Under Sentence Four of 42 U.S.C. § 405(g) [R. 13]. Plaintiff has no objection to

this Motion. [Id. at ¶ 3]

        Sentence four of 42 U.S.C. § 405(g) provides that the Court “shall have power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing

the decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” See also Shalala v. Schaefer, 509 U.S. 292 (1993). Pursuant to this power, in light of

the Commissioner’s request for remand of this action for further proceedings, and the Court

being otherwise sufficiently advised;

        IT IS HEREBY ORDERED as follows:

        1. The Commissioner’s Motion for Entry of Judgment with Remand Under Sentence

            Four of 42 U.S.C. § 405(g) [R. 13] is GRANTED.

        2. Plaintiff’s Motion for Summary Judgment [R. 9] is DENIED as moot.

        3. The Commissioner’s decision is REVERSED under sentence four of 42 U.S.C.

            § 405(g).

                                               -1-
4. This matter is REMANDED to the Commissioner for further administrative

   proceedings.

5. A separate Judgment will be entered contemporaneously with this Order.

   This the 30th day of March, 2020.




                                       -2-
